United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sharpsville, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-191
Issued: August 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 26, 2009 appellant filed a timely appeal from the June 3 and July 8, 2009
merit decisions of the Office of Workers’ Compensation Programs denying his traumatic injury
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant sustained a right shoulder injury while in the performance
of duty on February 2, 2009.
FACTUAL HISTORY
On February 3, 2009 appellant, a 61-year-old letter carrier, filed a traumatic injury claim
alleging that he sustained a right shoulder injury in the parking lot behind the employing
establishment on February 2, 2009. He slipped on ice and fell on his right elbow, jamming his
right shoulder.

Appellant submitted disability slips and progress notes from Dr. Ronald J. Ruscitti, a
chiropractor, for the period February 3 through April 8, 2009 reflecting his treatment of appellant
for a right rotator cuff sprain. On April 30, 2009 the Office advised him that the information
submitted was insufficient to establish his claim and allowed him 30 days to submit additional
information, including a detailed account of the alleged injury and a physician’s report, with a
diagnosis and a rationalized opinion as to the cause of the diagnosed condition. Appellant was
informed that a chiropractor was considered to be a physician under the Federal Employees’
Compensation Act only to the extent that reimbursable services are limited to treatment of
manual manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist. In
response to the Office’s request, he submitted progress notes from Dr. Ruscitti for the period
April 8 through May 6, 2009.
By decision dated June 3, 2009, the Office denied appellant’s claim. Although it
accepted that the work event occurred as alleged, the Office found that the record did not contain
any probative medical evidence that provided a diagnosis that could be connected to the accepted
event.
On June 29, 2009 appellant requested reconsideration. He stated that he sought treatment
from Dr. Ruscitti for his shoulder injury because he had been providing excellent medical care
for various conditions for over 20 years. Appellant also believed that he was the most
economical option.
Appellant submitted a June 24, 2009 narrative report from Dr. Ruscitti, who stated that he
examined appellant on February 3, 2009 for complaints of right shoulder and mid-back pain. He
informed his physician that he had slipped on the ice while delivering mail, falling on his right
elbow and jamming his right shoulder the prior day. On examination, appellant exhibited mild to
moderate restricted cervicothoracic ranges of motion with positive cervical compression, right
shoulder depression, right Adson’s maneuver, right costoclavicular, right hyperabduction and
right shoulder apprehension orthopedic test. He exhibited moderate to severely decreased right
shoulder ranges of motion with weakness of the right deltoid muscle Grade 3/5, along with
moderate swelling of the right shoulder. Dr. Ruscitto stated that he had performed an x-ray of
the thoracic spine and right shoulder and that a copy of the radiological report was enclosed.1 He
diagnosed a right shoulder rotator cuff sprain/strain, right shoulder injury, thoracic sprain/strain
and thoracic outlet syndrome. Dr. Ruscitto noted that appellant was treated using joint
manipulation/mobilization and therapeutic exercises. He opined that appellant’s “fall on the ice
while working on February 2, 2009 as a mailman directly caused his right shoulder and mid-back
condition which resulted in temporary impairment, pain, swelling and restrictive dysfunction of
his right shoulder, mid-back and right upper extremity.” Appellant also submitted June 17, 2009
progress notes from Dr. Ruscitti.
By decision dated July 8, 2009, the Office denied modification of its prior decision on the
grounds that there was no medical evidence from a qualified physician establishing that appellant
had sustained an injury under the Act. The claims examiner noted that the record did not contain
an x-ray of the lumbar spine or a diagnosis of a subluxation.
1

The Board notes that the record does not contain a copy of any radiological reports.

2

LEGAL PRECEDENT
The Act provides for payment of compensation for disability or death of an employee
resulting from personal injury sustained while in the performance of duty.2 The phrase
“sustained while in the performance of duty” is regarded as the equivalent of the coverage
formula commonly found in workers’ compensation laws, namely, arising out of and in the
course of employment.3
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of his claim, including the fact that the individual is an employee of the
United States within the meaning of the Act, that the claim was timely filed within the applicable
time limitation period of the Act, that an injury was sustained in the performance of duty as
alleged and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.4 When an employee claims that he sustained a
traumatic injury in the performance of duty, he must establish the fact of injury, consisting of
two components, which must be considered in conjunction with one another. The first is
whether the employee actually experienced the incident that is alleged to have occurred at the
time, place and in the manner alleged. The second is whether the employment incident caused a
personal injury and generally this can be established only by medical evidence.5
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.6 An award of
compensation may not be based on appellant’s belief of causal relationship.7 Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.8 Simple exposure to a workplace hazard does not
constitute a work-related injury entitling an employee to medical treatment under the Act.9

2

5 U.S.C. § 8102(a).

3

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum,
1 ECAB 1 (1947).
4

Robert Broome, 55 ECAB 339 (2004).

5

Deborah L. Beatty, 54 ECAB 340 (2003). See also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith, 54
ECAB 174 (2002). The term injury as defined by the Act refers to a disease proximately caused by the employment.
5 U.S.C. § 8101 (5). See 20 C.F.R. § 10.5(q)(ee).
6

Katherine J. Friday, 47 ECAB 591, 594 (1996).

7

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

8

Id.

9

20 C.F.R. § 10.303(a).

3

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.10
ANALYSIS
The Office accepted that appellant was a federal employee, that he timely filed his claim
for compensation benefits and that the February 2, 2009 workplace incident occurred as alleged.
The issue, therefore, is whether appellant has submitted sufficient medical evidence to establish
that the employment incident caused an injury. The medical evidence presented does not contain
a rationalized medical opinion from a qualified physician establishing that the accepted workrelated incident caused or aggravated any particular medical condition or disability. Therefore,
appellant has failed to satisfy his burden of proof.
Medical evidence submitted by appellant consists of reports, disability slips and progress
notes from Dr. Ruscitti, appellant’s chiropractor. A chiropractor is considered a physician for
purposes of the Act only where he diagnoses a subluxation by x-ray.11 The evidence does not
reflect that Dr. Ruscitti diagnosed subluxation based on the results of an x-ray. Therefore, his
reports do not constitute probative medical evidence.12 The Board notes that the Office advised
appellant of the necessity of obtaining a report from a qualified physician. It further informed
him that the reports from his chiropractor were insufficient to provide a basis for his claim
without a diagnosis of a subluxation demonstrated by x-ray. In spite of the Office’s advice,
appellant chose not to seek an opinion from a qualified physician, but rather to rely to his
detriment on the reports of his chiropractor.
Appellant expressed his belief that his right shoulder condition resulted from the
February 2, 2009 employment incident. The Board has held that the mere fact that a condition
manifests itself during a period of employment does not raise an inference that there is a causal
relationship between the two.13 Neither the fact that the condition became apparent during a
period of employment, nor the belief that the condition was caused or aggravated by employment
10

John W. Montoya, 54 ECAB 306 (2003).

11

Section 8101(2) of the Act provides as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as
defined by State law. The term ‘physician’ includes chiropractors only to the extent that their reimbursable services
are limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by
x-ray to exist and subject to regulation by the secretary.” See Merton J. Sills, 39 ECAB 572, 575 (1988).
12

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as a “physician” as defined in 5 U.S.C. § 8101(2).
13

See Joe T. Williams, 44 ECAB 518, 521 (1993).

4

factors or incidents, is sufficient to establish causal relationship.14 Causal relationship must be
substantiated by reasoned medical opinion evidence, which it is appellant’s responsibility to
submit. Therefore, appellant’s belief that his condition was caused by the work-related incident
is not determinative.
The Office advised appellant that it was his responsibility to provide a comprehensive
medical report from a qualified physician, which described his symptoms, test results, diagnosis,
treatment and the physician’s opinion, with medical reasons, on the cause of his condition.
Appellant failed to submit appropriate medical documentation in response to the Office’s
request. As there is no probative, rationalized medical evidence addressing how his claimed
shoulder condition was caused or aggravated by his employment, he has not met his burden of
proof to establish that he sustained an injury in the performance of duty causally related to
factors of his federal employment.
On appeal, appellant contends that he saved time and money by seeking treatment from a
chiropractor, and that Dr. Ruscitti provided all requested information and evidence to the Office,
including x-ray reports. As indicated, Dr. Ruscitti is not considered to be a physician under the
Act, as he did not diagnose a subluxation as demonstrated by x-ray. Further, although appellant
asserted that x-rays were provided, the record does not contain any x-ray reports of the lumbar
spine.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish that he
sustained a traumatic injury in the performance of duty on February 2, 2009.

14

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the July 8 and June 3, 2009 decisions of the Office
of Workers’ Compensation Programs are affirmed.
Issued: August 2, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

